Case 4:19-cr-10017-KMM Document 11 Entered on FLSD Docket 11/15/2019 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-10017-CR-MOORE/SNOW


  UNITED STATES OF AMERICA,

                  Plaintiff,

  v.

  DONALD HOWARD CONKRIGHT,

              Defendant.
  ______________________________


                                        PROTECTIVE ORDER
                  THIS CAUSE is before the Court on THIS CAUSE is before the Court on the

  Government's Unopposed Motion for a Protective Order Regulating Disclosure of Discovery and

  Sensitive Information Contained Therein (ECF No. 10), which was referred to United States

  Magistrate Judge, Lurana S. Snow. Being fully advised, it is hereby

                  ORDERED and ADJUDGED that the Government's unopposed motion is

  GRANTED. It is further

                  ORDERED that the Government is authorized to disclose sensitive information in

  its possession that they believe necessary to comply with the discovery obligations imposed by this

  Court. It is further

                  ORDERED that:

                  (1) The Government shall mark that portion of the discovery that includes sensitive

  information as “Confidential;”

                  (2) That counsel of record for the Defendant in this proceeding shall hold the

  Confidential portion of the discovery in strict confidence. Therefore, defense counsel shall restrict

  access to this discovery, and shall disclose this discovery to their client, office staff, investigators,

  and to anticipated fact or expert witnesses only to the extent that defense counsel believes is
Case 4:19-cr-10017-KMM Document 11 Entered on FLSD Docket 11/15/2019 Page 2 of 2




  necessary to assist in the defense of their client in this matter and in a manner that will prohibit the

  disclosure of this discovery to other persons not involved in the defense;

                  (3) That counsel of record for the Defendant shall advise any person to whom the

  Confidential portion of the discovery is disclosed that such information shall be held in strict

  confidence, and that further disclosure or dissemination is prohibited without defense counsel’s

  express consent;

                  (4) That counsel of record for the Defendant shall obtain a certification from each

  person to whom the Confidential portion of the discovery is disclosed, in which the recipient, (a)
  acknowledges these restrictions as set forth in the Protective Order of the Court and (b) agrees that

  they will not disclose or disseminate the information without express consent of defense counsel.

  Counsel shall keep a copy of each certification to identify the individuals who received the

  Confidential portion of the discovery and the date on which such information was first disclosed, and

                  (5) That counsel of record agree that, upon conclusion of the above captioned case,1

  copies of the Confidential portion of the discovery disclosed to defense counsel pursuant to the terms

  of this order shall be destroyed or returned to the United States.

                  DONE AND ORDERED at Key West, Florida, this 15th day of November, 2019.




  Copies to:

  All Counsel of Record




                 1
                   This shall mean the period at the conclusion of any appellate and Section 2255
  proceedings, if any, or upon expiration of the deadline for filing appellate or Section 2255
  proceedings.
                                                     2
